Case 1:20-mj-00544-RHW Document 1 Filed 06/02/20 Page 1 of 4
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF MISSISSIPPI


                                                         FILE D
                                                          Jun 02 2020
                                                   ARTHUR JOHNSTON, CLERK
Case 1:20-mj-00544-RHW Document 1 Filed 06/02/20 Page 2 of 4
Case 1:20-mj-00544-RHW Document 1 Filed 06/02/20 Page 3 of 4
Case 1:20-mj-00544-RHW Document 1 Filed 06/02/20 Page 4 of 4
